Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 14, 2018

                                     No. 04-18-00220-CR

                                       Gilbert TELLO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CRN000013-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER

        Cynthia Perez Lenz’s notification of late record is hereby NOTED. The reporter’s record
is due no later than July 5, 2018.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court